Citation Nr: 1114995	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  06-31 934A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an increased rating greater than 40 percent for a lumbosacral spine disability, to include spondylolisthesis L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 Regional Office (RO) rating decision, which increased the Veteran's disability rating for his lumbosacral spine disability from 20 percent to 40 percent, effective November 9, 2005.

The Veteran's claim was remanded by the Board in November 2009 for additional development.  The requested development having been completed, the matter is once again before the Board.


FINDINGS OF FACT

1.  The Veteran's low back disability, to include bulging of the intervertebral discs at L3-L4 and L4-L5 and spondylolisthesis at L5-S1, is manifested by pain and limitation of motion.

2.  Lay evidence indicates and clinical evidence confirms that from June 29, 2010, the Veteran has left lower extremity sciatic pain, sensory loss in the lateral left foot, and slightly decreased muscle strength, but without loss of reflexes or muscle atrophy.

3.  The Veteran's low back disability does not present an exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating greater than 40 percent for a lumbosacral spine disability, to include spondylolisthesis L5-S1 and disc bulging at L3-L4 and L4-L5, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5299-5239 (2010).

2.  The criteria for a separate disability rating of 10 percent under DC 8520, but no more, for left lower extremity sciatic pain, sensory loss in the lateral left foot, and slightly decreased muscle strength, have been met from June 29, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.124a, DC 8520 (2010).

3.  Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

VCAA letters dated in December 2005 and March 2006 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  These letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The March 2006 letter explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, he clearly has actual knowledge of the evidence he is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to him by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap, 21 Vet. App. at 118.  

In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a higher rating.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran's claim was remanded by the Board in November 2009, in relevant part, to afford the AMC/RO the opportunity to request that the Veteran provide specific information regarding any private treatment he had received during the appellate time period.  The AMC complied with this directive in a March 2010 letter to the Veteran.  The Veteran failed to respond.  While VA has a duty to assist the Veteran in substantiating his claim, that duty is not a one-way street.  Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (veteran cannot passively wait for help from VA).  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the bilateral knee claims.  As such, the Board finds that the evidence of record is sufficient to appropriately rate the Veteran's disability.

In that regard, the evidence of record indicates that the Veteran has been unemployed since 1972 and been receiving benefits from the Social Security Administration (SSA) since approximately 1974.  Normally, VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In this case, however, there is no suggestion that these records would be relevant to the currently appealed claims.  Indeed, the SSA records would document the Veteran's ability to work through approximately 1974, that is, multiple years prior to the appellate time period in the current claim.  Because the Veteran has not identified any more current SSA records or otherwise identified the existing SSA records as relevant evidence that VA should attempt to obtain under the VCAA's duty to assist, the Board finds that a remand to obtain SSA records is not required.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that VA is not required to obtain SSA records in all cases but only where potentially relevant to the claims on appeal).  Indeed, under these circumstances, it appears that further development would serve no apparent useful purpose and would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

With respect to the Veteran's claim, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).  

The RO provided the Veteran VA examinations in January 2006 and June 2010.  The VA examination reports are thorough and supported by VA and private treatment records.  The examinations discussed the clinical findings and the Veteran's reported history as necessary to rate the disabilities under the applicable rating criteria.  Specifically, the examinations provide sufficient information to assess the current severity of the Veteran's low back disabilities.  Based on the examinations and the fact there is no rule as to how current an examination must be, the Board concludes the examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Board further concludes that in requesting that the Veteran provide information regarding his treatment providers for his low back disability in March 2010, obtaining the June 2010 examination, and, thereafter, reconsidering the claim, the RO has complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for increased disability ratings require consideration of the medical evidence of record compared to the criteria in the VA Schedule for Rating Disabilities.  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

As will be explained below, staged ratings are not appropriate because the severity of the Veteran's disabilities were consistent throughout the appellate time period, save for the radiculopathy symptoms of the left lower extremity, for which a staged rating is applied.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45.

The Veteran alleges his low back disability is more severe than currently rated.  His low back disability is rated under DCs 5299-5239.  In this regard, the Board notes that hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2010).  Here, the Veteran's service-connected low back disability is rated as analogous to spondylolisthesis or segmental instability of the spine under DC 5239.  38 C.F.R. § 4.20 (2010).

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a (2010). 

Notes appended to the rating formula for diseases and injuries of the spine specify that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id., Note (2).  Provided, however, that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion generally recognized by VA.  Id., Note (3).  Further, the term "combined range of motion" refers to "the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation"; provided, however, that the aforementioned normal ranges of motion for each component of spinal motion, as recognized by VA, are the maximum that can be used for calculation of the combined range of motion, and each range of motion measurement is to be rounded to the nearest five degrees.  Id., Notes (2) and (4).  Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine, id, and they "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51,455 (August 27, 2003) (Supplementary Information).

Spine conditions rated under DC 5243, for intervertebral disc syndrome, may be rated alternatively based on incapacitating episodes.  The criteria provide for a 10 percent rating where intervertebral disc syndrome is manifested with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating was warranted where incapacitating episodes have a total duration of at least two weeks but less than 4 weeks during the past 12 months.  "Incapacitating episodes" was defined in Note (1) as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) also allowed the Veteran to be rated separately for musculoskeletal and neurological manifestations under appropriate diagnostic codes if it would result in a higher combined evaluation for the disability.

In short, the only diagnostic criteria that provides for a rating greater than 40 percent, requires a medical finding of ankylosis of the spine or that the low back disability caused incapacitating episodes amounting to at least six weeks over a 12 month period.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).

Following a review of the available evidence in this case, and the applicable laws and regulations, it is the Board's conclusion that the evidence does not warrant a rating greater than 40 percent under any of the spine DCs.

In response to the Veteran's claim for an increased rating, he was afforded a VA examination in January 2006.  The Veteran was wearing a back brace.  After removing the brace, he had normal lumbar lordosis and no spasm or atrophy, but there was tenderness to palpation.  The Veteran had 30 degrees of forward flexion, 10 degrees of extension, bilateral flexion to 15 degrees, and bilateral rotation to 10 degrees.  The Veteran had pain on all ranges of motion.  Both lower limbs were negative for neurological deficits, but reflexes were sluggish.  Straight leg raises were positive for pain at 45 degrees.  There was evidence of incoordination without any weakness or fatigability and there was functional loss due to subjective reports of pain.  EMG studies of the lower extremities were normal and showed no evidence of radiculopathy.  X-rays showed a grade I spondylolisthesis at L5-S1 with posterior spinal fusion.  The diagnosis was status post spinal fusion, lumbosacral area, with evidence of grade I spondylolisthesis at L5-S1.  In addition, there was explicit notice that there was no diagnosis of neurological deficiency of the lower extremities.

A June 2006 MRI showed mild bulging of the intervertebral discs at L3-L4 and L4-L5, without evidence of spinal stenosis.  

The Veteran was afforded another VA examination in June 2010.  He reported weekly severe flare-ups of pain lasting one to two days that prevented all daily activities.  The Veteran denied bowel or bladder problems, but did report numbness and leg or foot weakness.  The Veteran denied a history of fatigue, but reported decreased motion, stiffness, weakness, spasm, and pain.  The examiner noted that there were no incapacitating episodes due to the spine disability.  The Veteran reported the use of a cane and back brace, but stated that he could walk only for a few yards.  On examination, the Veteran had normal posture and spinal curvatures, but an antalgic gait.  There was objective evidence of spasm, guarding, pain with motion, and tenderness, but not atrophy or weakness.  The Veteran had forward flexion to 45 degrees, no extension, and bilateral lateral flexion and rotation to 10 degrees, with pain.  On repetitive motion, the Veteran's forward flexion was further limited by pain to 30 degrees.  The Veteran's lower extremity reflexes were normal bilaterally.  Sensory examination testing indicated a normal right lower extremity.  On the left, the Veteran had normal vibration, position sense, and light touch, but decreased pain or pinprick on the lateral left foot.  The Veteran's lower extremity muscle strength was slightly weakened, with active movement against some resistance bilaterally.  The examiner noted that muscle tone was normal, with no evidence of atrophy.  Straight leg raises were negative bilaterally.  X-rays showed spondylolisthesis at L5-S1, with mild degenerative changes at L5-S1.  The diagnosis was spondylolisthesis L5-S1, with mild degenerative changes at L5-S1.  The examiner noted that there would be mild to moderate difficulty with bathing, dressing, recreation, chores, shopping, traveling and exercise.

In short, the medical evidence simply does not indicate the Veteran's spine is ankylosed (frozen) or that his low back disability causes incapacitating episodes amounting to at least six weeks per year.  Moreover, with respect to ankylosis, multiple examinations have shown no evidence of atrophy of the back muscles and normal muscle tone, which demonstrates that the Veteran has movement of the spine and that he regularly utilizes his back muscles to move the spine.  With respect to incapacitating episodes, the Veteran denied any incapacitating episodes during the June 2010 VA examination.  In addition, the objective medical evidence does not confirm that during the appellate time period he has been ordered by a physician to bed rest for an incapacitating episode related to his low back.  Thus, even assuming a diagnosis of intervertebral disc syndrome, the Veteran has not incurred incapacitating episodes of at least six weeks in the previous year sufficient to warrant a higher rating under DC 5243.  

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Separate ratings for neurological manifestations may be warranted under 38 C.F.R. § 4.124a if supported by objective medical evidence.  In this regard, the Board notes that disability ratings for diseases of the peripheral nerves under DC 8520 are based on relative loss of function of the involved extremity with attention to the site and character of the injury, the relative impairment of motor function, trophic changes, or sensory disturbances.  See 38 C.F.R. § 4.120 (2010).  An 80 percent rating is assignable for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  A 60 percent rating may be assigned for incomplete paralysis of the sciatic nerve which is severe, with marked muscular atrophy.  A 40 percent rating is assignable when moderately severe.  A 20 percent rating may be assigned when moderate.  A 10 percent rating may be assigned when mild.  38 C.F.R. § 4.124a, DC 8520 (2010). The Board observes that the words "slight", "moderate" and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The Veteran consistently has reported numbness in his bilateral legs and feet.  The Board notes that the April 2006 rating decision denied service connection for numbness of the legs and feet, based on the findings of the January 2006 VA examination that found no neurological problems in EMG studies.  While the Board notes that the January 2006 VA examination showed sluggish lower extremity reflexes, the examiner specifically found no lower extremity neurological problems.  During the June 2010 VA examination, the Veteran indicated that he had radiating pain going from his back down to both hips and legs, as well as numbness and leg or foot weakness.  On examination, there was decreased sensation to pain or pinprick of the lateral left foot.  Sensory examination of the bilateral lower extremities was otherwise normal.

Based on the foregoing evidence, the Board concludes that the Veteran warrants a separate 10 percent rating for his neurological symptoms affecting his left lower extremity under DC 8520 from June 29, 2010, when evidence of decreased sensation was first confirmed by objective testing.  Hart, 21 Vet. App. at 505.  

The Board finds that such rating is not warranted for the period prior to June 29, 2010 for the left lower extremity or for the right lower extremity at any time during the appellate time period.  The Board has considered the Veteran's relatively consistent reports of radiating pain, weakness, and numbness in the bilateral lower extremities.  In that regard, while the Veteran may be competent to describe symptoms, as a lay person he has not been shown to be capable of offering conclusions on complex medical matters, such as diagnosing peripheral neuropathy or radiculopathy or linking any such symptomatology to his service-connected low back disability.  Thus, the Board finds the objective evidence of record prior to June 29, 2010 for the left lower extremity showing no evidence of neuropathy or radiculopathy and the absence of any objective evidence of right lower extremity neuropathy or radiculopathy of greater probative value than the Veteran's statements.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Consequently, the Board finds that the preponderance of the evidence is against granting a separate 10 percent rating for left lower extremity peripheral neuropathy or radiculopathy prior to June 29, 2010 for the left lower extremity or for any time during the appellate time period for the right lower extremity.

Moreover, from June 29, 2010, the Board concludes that the Veteran's left lower extremity neuropathy symptoms are no greater than mild, thus a rating greater than 10 percent under DC 8520 is not warranted.  Specifically, during the June 29, 2010 VA examination, the Veteran did exhibit some slight muscle weakness in the left lower extremity and sensory loss to pain in the lateral left foot, but there was no evidence of muscle loss or atrophy and the Veteran had normal reflexes.  Thus, the Veteran reports numbness and weakness and there is objective evidence of sensory loss in part of the foot and slight muscle weakness in the left lower extremity.  There is not, however, evidence of diminished reflexes, atrophy, or loss of muscle tone and the June 2010 examiner stated that the problems were not of such severity as to cause an altered gait.  In short, the medical evidence as a whole supports a disability picture consistent with no more than mild incomplete paralysis of the sciatic nerve.

As noted, Note 1 of the General Rating Formula for Diseases and Injuries of the Spine also provides for evaluating any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate DC.   In this case, the Veteran has not reported bowel and bladder impairment, other than nocturia.  There is no evidence or suggestion that this problem is related to the Veteran's back disability.  Thus, the most competent evidence of record indicates that the Veteran does not have any bladder or bowel problems related to his low back disability.  

The Veteran's functional loss was considered.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. App. 202.  The VA examiners noted the Veteran has been unemployed since 1972, at least in part, due to his back disability.  In addition, the June 2010 examiner noted further decreased range of motion on repetition due to pain.  The examiners also noted problems with many usual daily activities, including bathing, dressing, recreation, chores, shopping, traveling, and exercise.  The Board finds it significant, however, that the evidence of record indicates no evidence of atrophy or loss of muscle tone.  Both examiners attributed the Veteran's limitation of motion on examination to pain, including any decreased range of motion on repetition.  Thus, the Veteran's restricted activities are mainly due to painful motion, which is already part of the consideration of his current 40 percent rating.  Indeed, the current 40 percent rating is for favorable ankylosis of the entire thoracolumbar spine or for forward flexion of less than 30 degrees.  As the Veteran does not have favorable ankylosis of the entire thoracolumbar spine and has flexion of no less than 30 degrees, the current 40 percent rating clearly contemplates and encompasses the Veteran's degree of functional loss.  With respect to the Veteran's neuropathy symptoms, he has some mildly decreased muscle strength and decreased sensation in the lateral left foot.  However, the Veteran has normal reflexes and sensation otherwise and there is no wasting of the lower extremity muscles, which indicates that he retains the ability to use these muscles in a close to normal fashion and that he, in fact, does so.  Thus, while the Veteran has certain neurological manifestations, primarily pain, weakness, and numbness, these are compensated by the separate 10 percent rating.

The Veteran's functional loss does not warrant a greater rating than already awarded.  The Veteran has limitation of motion, but this is compensated by the current ratings.  There is no wasting of the back or lower extremity muscles, which indicates that he retains the ability to use these muscles in a close to normal fashion and that he, in fact, does so.  The Veteran denied any incapacitating episodes and he has never been prescribed bed rest by a physician.  Again, the Veteran's spine is not ankylosed.

In sum, the General Rating Formula for Diseases and Injuries of the Spine would not result in a rating higher than 40 percent for the Veteran's low back disability for the reasons discussed in detail above, or a rating greater than 10 percent from June 29, 2010 for the left lower extremity neurological symptoms, or a compensable rating for the left lower extremity neurological symptoms prior to June 29, 2010 addressed above.

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected low back or lower extremity radiculopathy disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's back and left lower extremity neurological disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran reports pain that causes limitation of motion and that the pain radiates into his lower extremity.  As discussed above, the Veteran's 40 percent rating under DCs 5299-5239 is for his limited motion and the 10 percent rating under DC 8520 is to compensate for the pain and other neurological symptoms in the left lower extremity.  Thus, the Veteran's current schedular ratings under DCs 5299-5239 and 8520 are adequate to fully compensate him for his disability on appeal.  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an increased rating greater than 40 percent for a lumbosacral spine disability, to include spondylolisthesis L5-S1, is denied.

From June 29, 2010, entitlement to a separate evaluation of 10 percent for a low back disability is granted under DC 8520 for mild, incomplete paralysis of the left sciatic nerve, subject to the laws and regulations governing the payment of monetary awards.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


